Exhibit 10.ii.a.

LOGO [g62178ex10_iiapg001.jpg]

SUPPLY AGREEMENT

FEED GRADE PHOSPHATES

FEED GRADE POTASSIUM

NORTH AMERICA

 

DATE:                        , 2009 SELLER:    MOSAIC CROP NUTRITION, LLC,
d.b.a.    MOSAIC FEED INGREDIENTS    8813 HWY 41 SOUTH    RIVERVIEW, FL 33569
BUYER:    CARGILL ANIMAL NUTRITION, INC.    TRADICO NORTH AMERICA    P.O. BOX
5614    MINNEAPOLIS, MN 55440-5614    PRODUCT: BIOFOS, BIOFOS COARSE, DYNA-K,
DYNAMATE SPECIFICATIONS:    SPECIFICATIONS ATTACHED PURSUANT TO GEOGRAPHIC
LOCATIONS MARKET:    U.S. AND CANADA PERIOD:    June 1, 2009 to May 31, 2010
PRICING:    TO BE NEGOTIATED AT TIME OF PURCHASE QUANTITY:    TO BE NEGOTIATED
AT TIME OF PURCHASE DELIVERY:    TO BE NEGOTIATED AT TIME OF PURCHASE PAYMENT:
   15 DAYS TERMS:    TRADICO TERMS AND CONDITIONS TO APPLY. (ATTACHED)

 

CARGILL ANIMAL NUTRITION, INC.     MOSAIC CROP NUTRITION, LLC By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

 

    Its:  

 